               Case 7:18-po-19488 Document 1 Filed in TXSD on 12/14/18 Page 1 of 1
AO91 (Rev. 12/03) Criminal Complaint                                                AUSA

                             UNITED STATES DISTRICT COURT

                                          Southern District Of Texas McAllen Division

UNITED STATES OF AMERICA                                              CRIMINAL COMPLAINT
            vs.
                                                                      Case Number: 7:18-po-19488
Lester Rolando ALONZO
IAE
Guatemala 1986


         I, the undersigned complainant state that the following is true and correct to the best of my
knowledge and belief. On or about December 13, 2018 in                           Starr                 County, in
the                            Southern District Of Texas                           defendant(s) did,
Being then and there an alien, did, knowingly and unlawfully enter the United States at a place other
than as designated by immigration officers;




in violation of Title            8          United States Code, Section(s)               1325(a)(1)
I further state that I am a(n)              Border Patrol Agent           and that this complaint is based on the
following facts:
Lester Rolando ALONZO was encountered by Border Patrol Agents near Roma, Texas on December
13, 2018. When questioned as to his citizenship, defendant stated that he was a citizen and national
of Guatemala, who had entered the United States illegally on December 13, 2018 by rafting across the
Rio Grande River near the Roma, Texas Port of Entry.


I DECLARE UNDER PENALTY OF PERJURY THAT THE STATEMENTS IN THIS
COMPLAINT ARE TRUE AND CORRECT.

Continued on the attached sheet and made a part of this complaint:               Yes            No

                                                                       /S/ Garcia, Claudia Border Patrol Agent
                                                                       Signature of Complainant
                                                                       Garcia, Claudia Border Patrol Agent
                                                                       Printed Name of Complainant
Sworn to before me and signed in my presence,
December 14, 2018                                                at    McAllen, Texas
Date                                                                   City/State

Peter E Ormsby                       U.S. Magistrate Judge
       Name of Judge                     Title of Judge                                 Signature of Judge
